DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	The Examiner acknowledges that applicants have filed a Terminal Disclaimer in response to the obviousness type double patenting rejection, the terminal disclaimer has been approved and the rejections are now moot. 

Reasons for Allowance
3.	Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, the prior art of record fails to anticipate or suggest or render obvious a heat dissipating structure comprising a plurality of heat dissipating members connected to each other and configured to enhance heat dissipation from a heat source and a fixation member, wherein each of the plurality of heat dissipating members comprises a heat conduction sheet in a spirally winding shape, wherein the heat conduction sheet has an annular back surface in an inner side of the spirally winding shape, and the heat conduction sheet is configured to conduct heat from the heat source, a cushion member on the annular back surface of the heat conduction sheet, the cushion member being deformable following a surface shape of the heat source more easily than the heat conduction sheet, and a through passage penetrating the cushion member in a winding direction of the heat conduction sheet, wherein the fixation member is configured to fix the heat dissipating members orthogonally arranged to a longitudinal direction of the heat dissipating member and is configured to fix at least one end of each of the heat dissipating members in the longitudinal direction.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723